United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1125
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Fred Henderson,                         *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                            Submitted: September 17, 1999
                                Filed: September 22, 1999
                                   ___________

Before BEAM, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Fred Henderson appeals his drug-related conviction. Henderson contends that
no reasonable jury could have found him guilty of the charged offense. We reject
Henderson's contention. The record contains substantial evidence of Henderson's guilt.
Finding no basis for reversal, we affirm Henderson's conviction. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-